— Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered on October 16, 1987, convicting defendant after a jury trial of second degree murder and sentencing him to a prison term of 25 years to life, unanimously affirmed.
Viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury’s findings are adequately supported and will not be disturbed. The testimony of several crack dealers identified defendant as the individual who threw the decedent to his death from a seventh floor apartment. Although the People’s witnesses had unsavory records, this information was made known to the jury. Any conflicting testimony by these witnesses as well as the level of credibility which was to be attached to their testimony was for the jury to resolve. (People v Siu Wah Tse, 91 AD2d 350, l;v denied 59 NY2d 679.)
Defense counsel’s refusal of the court’s offer to charge the jury on the accomplice corroboration requirement was a conscious trial tactic. (See, People v Baldi, 54 NY2d 137; People v Alexander, 162 AD2d 164.) Contrary to defendant’s claims, the record sufficiently demonstrates that trial counsel provided competent and effective representation.
There was no error in failing to give a missing witness charge, and we have considered defendant’s remaining claims and find them to be without merit. Concur — Milonas, J. P., Kupferman, Kassal and Smith, JJ.